                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


CRAIG CUNNINGHAM,                             )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )       Case No. 3:16-cv-02285
                                              )       Judge Richardson/Frensley
FIRST CLASS VACATIONS, INC.,                  )
et al.,                                       )
                                              )
       Defendants.                            )


                            REPORT AND RECOMMENDATION

                                       I. BACKGROUND

       The pro se Plaintiff, Craig Cunningham, brought this case under the Telephone Consumer

Protection Act (“TCPA”), 47 U.S.C. § 227, et seq., alleging multiple violations of the TCPA

from automated telephone calls placed to Mr. Cunningham’s cell phone. Docket No. 12. As

recently noted, this matter has been characterized by an almost complete lack of participation by

Defendants. Docket No. 89. The attorneys for the corporate Defendants, Firefly Travel Corp.

(“Firefly) and First Class Vacations, Inc. (“First Class”) withdrew shortly following their initial

appearance, citing “financial considerations.” Docket No. 70. The Court warned Firefly and

First Class that under the relevant rules, corporations must be represented by attorneys and

cannot be spoken for by individuals. Docket No. 73. Nevertheless, attorneys have not appeared

for either corporation, and the case is left with two unrepresented corporate Defendants and one

pro se Defendant, Rebecca Nahom. Ms. Nahom filed a letter to the Court which was construed

as a Motion to Dismiss and subsequently denied upon the recommendation of the undersigned.

Docket Nos. 82, 83, 88, 89.




     Case 3:16-cv-02285 Document 91 Filed 01/09/19 Page 1 of 5 PageID #: 460
        Mr. Cunningham has filed a Motion entitled “Plaintiff’s Motion For Default Against

Rebecca Nahom, Jeff Nahom, Firefly Travel Corp[.], and First Class Vacations and Motion for

Sanctions and that Admissions to be deemed admitted against all defendants and Motion to

reinstate Default judgment of $49,500 and $510 in costs against all defendants.” Docket No. 84.

None of the Defendants responded to the Motion. Mr. Cunningham alleges further lack of

participation by Defendants, including failure to respond to discovery requests that he sent to

Defendants in June and August 2018. Id. at 2-3. Among other remedies, Mr. Cunningham seeks

“sanctions in the form of entry of default against the Defendants and a default judgment being

awarded in the amount of $49,500.” Id. at 2.

        Despite the fact that the deadline for responding to Mr. Cunningham’s Motion had passed

with no word from Defendants, the Court gave Defendants additional time to file a response,

setting January 3, 2019 as the new deadline. Docket No. 89. The Court specifically warned

Defendants that “the Court is considering imposing sanctions on Defendants as requested by Mr.

Cunningham and pursuant to Fed. R. Civ. P. 37, which could include a judgment against

Defendants for Mr. Cunningham.” Id. at 2. January 3 has passed, and Defendants have not

responded.

                                           II. ANALYSIS

        Rule 37 of the Federal Rules of Civil Procedure gives courts the authority to impose

sanctions when parties fail to cooperate with a court order, including discovery orders and other

orders under Rule 26(f), 35, or 37(a). Specifically, Rule 37(b)(2)(A)(vi) provides that these

sanctions may include “rendering a default judgment against the disobedient party.” Such an

action is a severe sanction, and The Court of Appeals for the Sixth Circuit has stated that

“[d]ismissal of an action for failure to cooperate in discovery is a sanction of last resort. . . . ”



                                                    2

    Case 3:16-cv-02285 Document 91 Filed 01/09/19 Page 2 of 5 PageID #: 461
Regional Refuse Sys., Inc. v. Inland Reclamation Co., 842 F.2d 150, 153 (6th Cir. 1988) (internal

citation omitted). The Supreme Court has justified these harsh sanctions by acknowledging their

value as both a specific and general deterrent:

                 [A]s in other areas of the law, the most severe in the spectrum of
                 sanctions provided by statute or rule must be available to the
                 district court in appropriate cases, not merely to penalize those
                 whose conduct may be deemed to warrant such a sanction, but to
                 deter those who might be tempted to such conduct in the absence
                 of such a deterrent.

National Hockey League v. Metropolitan Hockey Club, Inc., 427 U.S. 639, 643, 96 S. Ct. 2778

(1976).

          The Sixth Circuit has articulated four factors that should be considered when evaluating a

motion for default judgment under Rule 37: (1) whether the party’s failure to cooperate in

discovery is due to willfulness, bad faith, or fault; (2) whether the adversary was prejudiced by

the dismissed party’s failure to cooperate in discovery; (3) whether the dismissed party was

warned that failure to cooperate could lead to dismissal; and (4) whether less dramatic sanctions

were imposed or considered before dismissal was ordered. Regional Refuse, 842 F.2d at 155.

          “Although no one factor is dispositive, dismissal is proper if the record demonstrates

delay or contumacious conduct.” United States v. Reyes, 307 F.3d 451, 458 (6th Cir. 2002).

Such conduct is that which is “perverse in resisting authority” and “stubbornly disobedient.”

Schafer v. City of Defiance Police Dep’t, 529 F.3d 731, 737 (6th Cir. 2008), quoting Webster’s

Third New International Dictionary 497 (1986).

          A review of Defendants’ conduct in this matter reveals a record of delay and

contumacious conduct, which has previously been documented by the Court. See, e.g., Docket

Nos. 46, 60, 89. Pursuant to Rule 26(f), this Court has ordered that “[t]he parties shall complete

all written discovery and depose all fact witnesses by September 28, 2018.” Docket No. 68, p. 4

                                                   3

    Case 3:16-cv-02285 Document 91 Filed 01/09/19 Page 3 of 5 PageID #: 462
(emphasis in original). Defendants have ignored the Court’s orders, failed to participate in

discovery, and made almost no attempt to even participate in the litigation. Id. Despite multiple

exhortations from the Court, this failure of cooperation and participation has been so flagrant that

the undersigned finds it to be willful or demonstrating bad faith.

       There is also no question that Mr. Cunningham has been prejudiced by Defendants’

failure to cooperate, including Defendants’ complete lack of response to his written discovery.

As the District Court has noted, “Cunningham has been seeking to clarify and pursue his claims,

via many motions and filings, against Firefly, First Class, and Rebecca Nahom for over a year,

and received a stony cold silence in return.” Docket No. 60, p. 5. In addition, Defendants were

specifically warned that “[g]iven the age of the case, the status of the proceedings, and

Defendants’ lack of participation throughout this litigation, the Court is considering imposing

sanctions on Defendants as requested by Mr. Cunningham and pursuant to Fed. R. Civ. P. 37,

which could include a judgment against Defendants for Mr. Cunningham.” Docket No. 89, p. 2.

This Court did consider imposing less dramatic sanctions before taking the step of

recommending judgment for Mr. Cunningham and encouraged Defendants to respond to Mr.

Cunningham’s Motion, stating that such a response would be considered even though the

deadline to respond had run. Id. In the absence of any such response, and with Defendants

providing no information whatsoever about any reason for their lack of cooperation, the Court is

unable to justify a less severe sanction.

                                            III. CONCLUSION

       The undersigned therefore recommends that the Court find that Defendants’ conduct and

lack of cooperation is such that all four factors set forth by the Sixth Circuit have been met, and

that the record demonstrates delay or contumacious conduct. As a sanction, the undersigned



                                                 4

    Case 3:16-cv-02285 Document 91 Filed 01/09/19 Page 4 of 5 PageID #: 463
further recommends that the Court grant Mr. Cunningham’s Motion (Docket No. 84) and impose

default judgment in a total amount of $49,500, jointly and severally among Defendants First

Class, Firefly, and Rebecca Nahom as described in the previous Report and Recommendation

that assessed the merits of this action. Docket No. 46.

       Under Rule 72(b) of the Federal Rules of Civil Procedure, any party has fourteen (14)

days after service of this Report and Recommendation in which to file any written objections to

this Recommendation with the District Court. Any party opposing said objections shall have

fourteen (14) days after service of any objections filed to this Report in which to file any

response to said objections. Failure to file specific objections within fourteen (14) days of

service of this Report and Recommendation can constitute a waiver of further appeal of this

Recommendation. See Thomas v. Arn, 474 U.S. 140, 106 S.Ct. 466, 88 L.Ed. 2d 435 (1985),

reh’g denied, 474 U.S. 1111 (1986); 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72.




                                                      ___________________________________
                                                      JEFFERY S. FRENSLEY
                                                      United States Magistrate Judge




                                                  5

    Case 3:16-cv-02285 Document 91 Filed 01/09/19 Page 5 of 5 PageID #: 464
